COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-07-441-CV
 
DANIEL
BLUMBERG AND                                                    APPELLANTS
BLUMBERG & BAGLEY,
L.L.P.
 
                                                   V.
 
GENERAL
ELECTRIC CAPITAL CORPORATION                            APPELLEE
                                                                                                        
                                               ----------
             FROM
THE 67TH DISTRICT COURT OF TARRANT COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered appellants= AUnopposed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted; therefore, we dismiss the appeal. 
See TEX. R. APP. P.
42.1(a)(1), 43.2(f).
Costs of the appeal shall be paid by appellants,
for which let execution issue.  See Tex. R. App. P. 43.4.
PER CURIAM
PANEL B:  WALKER, LIVINGSTON, and MCCOY, JJ.
 
DELIVERED:  February 21, 2008




[1]See Tex. R. App. P. 47.4.